Title: To George Washington from William Pearce, 11 November 1794
From: Pearce, William
To: Washington, George


        
          Sir
          Mount vernon Novr 11th 1794
        
        I Received your letter of the 2nd Int. The Reason you have not had the weekly reports Sent forward as Usial I have been to the Eastern shore of Maryland and was detained at the Ferrey by head winds both going & returning which kept me a way a few days longer than I Expected—I was a way Just two weeks.
        I am Sorrey it was not In your power to visit Mt vernon this fall and to have seen the Different crops on your Estate—and the Situation of your Business here In General as I had flattered my Self you would not have been displeased after makeing allowance for The wetness of the Season by which much time was lost—and the loss of time by Sickness that Continues even till this time, not only with the Negroes but all the Overseers Except Mr Stewart & he had a short spell—Mr Butler has been once or twic sinc he was First taken to all appeare[n]ce In a maner well—but he is now down again and Is Very Iill. This has preventd me from being so forward with my Business as I Could wish to be, but you will see the state of the Business by the reports—we are going on with our Fall plouging and shall if the weather keeps good git all the Corn In in good time.
        I will endeavour by every means In my power to fulfill ever

order and execute all the different plans that you have laid down, to the best of my Judgment—and as far as seasons & Circunstancs will admit of for I can truly say if I Can Give you Satisfaction In the Conducting your business I Can recive no Greater gratification My self.
        as to the Stock they are but indiferent and it will take some time before they can be brought to be so profitable as they ought or before much Can be made by butter the pr[e]sent stock of Catle are too small and dwindleing to Give much milk—and the sheep are Very Sickly and bad I Culled them at shearing time and have kept Them Constantly In the best pastures seperate From the rest & I have Tryed to sell them to The Butchers but they Could only Git a few that ware fit to kill and what to do with the rest I know not.
        I beleve Mr pine meanes to disapoint me he came here some short time before I went to the Eastern shore and Told me That I might depend on him—but that he had not time then to Enter In to a writen agreement and as to his wages he seemed to be willing he said to Leave that To my self—and I have heard nothing of him Since So I must try to git some other person—I could not git to the Eastern shore In Time Enough to Ingage overseers—or Else I would not have kept McCay who I have agreed with for another year—but it was because I did not see any chance of bettering my self.
        Since I wrote you Respecting the last sowing of our Crop of wheat which at that Time Looked Very bad—we have had some good rains and warm weather which has brought it on and it now Looks well & so does all most all the whole of the Crop sown this Fall and the gratest part I may say Looks fine The Crop of wheat that we Cut this year we have made but Very little more than we have sown Exept at river Farm and thare will only be some thing more than 500 Bushels and at Union Farm & Dogue Run none of any consequence It is not yet Measured—thare was but little straw and it Turned out the worst I ever saw wheat In all my Life—for from stacks that I Expected 60 Bushels we would not git more than 25 B.—and the fly Is in all both old & new Very bad I will make the Tryal imeedely as you have directed.
        I have been disopinted In the turn out of the B. wheat you will see from the reports of River & Union Farms what are made thare & at both Farms thare was a great groth of straw—but it

fell Down so Early that it Injured it what was made at Dogue Run Is not got out yet.
        The Cabbins are puting up at union Farm but are not yet done—I could have had the Quarter at Rive[r] Farm moved but several of the women who Live in it have had young children Lately and I must Let it reman Till spring.
        James Donaldson from what I have seen of his work I think he is a good workman In his way—and so far he apears to be Indutreous—but if a good Carpenter Could be got who undersood his Business well and was a man of spirit I think It would be a good thing—as I do not Think the Business can be carried on properly with out such a man to be Constantly with your Carpenters. Donaldson is still In the Green house as Mrs Green remains in her house yet I Let her know the Carpenter was to have That house and Let her know that if she Could git a house of a Low Rent you woud pay a part of it—She said she would remove as soon as she could git a house and she said she had rather git one in Town but I advised her against that as rents are high In Town and fire wood Dear—I told her I thought she had better try to git a house In the Country—but I can not Tell what she Intends to do yet—she seems to be in a bad state of health The Corn turns out well for the Land and we shall have a plentyfull crop and the potatoes you will see from the report has turnd Very well here and at river Farm for what they planted—what are made at Dogue run Is not Measured yet—but Davy has made a bad hand with his potatoes I am affraid he has suffered them to be made way with—I have not had Time this week to send the Carpenters reports but I will send them forward next week. I am Sir with the Greatest Respect your Humble Sevt
        
          William Pearce
        
      